Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 1 of 13




                                 EXHIBIT A
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 2 of 13




         Florida’s Ozone and Particulate Matter Air Quality Trends
   Introduction
   Ozone and fine particulate matter are two of the most common and widespread air pollutants.
   While these pollutants are naturally present in outdoor air, certain areas can have elevated levels
   that become unhealthy. Fortunately, the air quality across the State of Florida is consistently ranked
   among the best in the nation with respect to ozone and fine particulate matter. The American Lung
   Association’s 2017 “State of the Air” report ranks 146 cities in 24 counties across Florida as among
   the cleanest in the country. In addition, all areas in the State meet the air quality standards for these
   pollutants and levels continue to decrease as they have for many years.

   What is ozone?
   Ozone is a very reactive gas made of three atoms of oxygen and is the main component of urban
   smog. Unlike the oxygen we breathe, ozone can be harmful at high levels. Ozone is not directly
   emitted by any source but is formed when precursor pollutants, volatile organic compounds
   (VOCs) and nitrogen oxides (NOx), go through a series of complex chemical reactions in the
   presence of sunlight (Figure 1). These reactions are very sensitive to weather conditions. The
   highest levels of ozone occur when the weather is hot, dry, and sunny and the winds are light.
   Ozone occurs naturally at low levels but emissions of these precursor pollutants from human
   activities causes the levels to increase; occasionally to unhealthy levels. Ozone is also found high
   in the atmosphere where it forms an important protective layer that shields us from the sun’s
   harmful ultraviolet (UV) rays.
                             Figure 1: Illustration of the formation of ozone.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 3 of 13




   How is Ozone Measured and Reported?
   Ozone is measured year-round at 56 monitoring sites in 33 counties across Florida. The monitor
   locations are shown in Figure 1. The monitors are operated by the Florida Department of
   Environmental Protection (DEP) and nine local government agencies. Florida has approximately
   50% more monitors than are required by the U.S. Environmental Protection Agency (EPA). The
   monitors are operated and maintained under strict national rules to ensure that the data are of the
   highest quality.
   Realtime, hourly ozone data are available on DEP’s Office of Air Monitoring website. A variety
   of other resources including summary reports are also available on the website. Additionally, this
   information along with local air quality forecasts and ozone data from monitors across the country
   can be found on EPA’s AirNow website. The next day’s air quality forecast is available for 22
   cities across Florida.
                         Figure 2: Florida ozone monitors and design values.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 4 of 13




   How Do Florida’s Ozone Levels Compare to the Standard?
   EPA sets national ambient air quality standards (NAAQS) for a variety of air pollutants. For ozone,
   the standard is 70 parts per billion (ppb). Compliance with this standard is based on the 3-year
   average of the annual fourth-high, daily maximum 8-hour concentration. This value, called the
   design value, is calculated for each monitor in the State and then compared to the standard. As
   shown in Figure 2, all 56 monitors in Florida have a design value lower than 70, and therefore
   meet this health-based standard.

   What Are Florida’s Ozone Level Trends?
   Since peaking in the late 1990s, ozone levels in Florida have been gradually declining. This trend
   is illustrated in Figure 3 showing the range of monitored design values for each year. In addition,
   the difference between the highest and the lowest design value each year has been getting smaller
   with the average design value getting closer to the lowest, instead of the highest. This change
   means that most of the monitors in the State are recording design values closer to the statewide
   minimum and just a few monitors have design values near the statewide maximum. As shown in
   Figure 3, the ozone standard has been lowered twice since the current form of the standard was
   introduced in 1997. Despite these changes, Florida has not had a monitor with a design value
   higher than the standard in nearly a decade.
                                          Figure 3: Florida monitored ozone design values.

                                          Florida Monitored Ozone Design Values 2001-2016
                                        Minimum        Mean          Maximum          Ozone NAAQS
                                  100
                                  90
      Ozone Concentration (ppb)




                                  80
                                  70
                                  60
                                  50
                                  40
                                  30
                                  20
                                  10
                                    0




   When considering changes in ozone, the downward trend in design values is only part of the story.
   The highest levels of ozone only occur during the time of the year when hot, dry, and sunny
   weather conditions are present. In Florida, exceedances of the ozone standard (days when the 8-
   hour average level is above 70 ppb) generally occur from about March to October with a peak in
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 5 of 13




   May. The length of time between the first and last exceedance of the ozone standard is getting
   shorter. Higher ozone levels are appearing later in the spring and ending earlier in the fall, reducing
   the time that Floridians are exposed to high levels of ozone. There has also been a remarkable
   decrease in the number of exceedances. Figure 4 shows the large decrease in monitored ozone
   levels above the current standard of 70 ppb. In the last ten years, monitored exceedances of the
   ozone standard have decreased over 96%.

                                  Figure 4: Annual number of monitored ozone levels above the current ozone standard.

                                                   Florida Exceedances of the 70 ppb 8-Hour Ozone NAAQS 2001-2016
                                             600
      Number of Exceedances (monitor-days)




                                             500


                                             400


                                             300


                                             200


                                             100


                                               0




   What Are Florida’s Ozone Precursor Trends?
   As previously mentioned, ozone is not emitted directly by pollution sources but is instead created
   when two types of gases, the precursor pollutants, react in a chemical process powered by the
   energy of sunlight. The precursor pollutants VOCs and NOx come from natural and manmade
   sources. VOCs emitted by plant life are naturally abundant in the Southeastern part of the country
   and manmade emissions are comparatively insignificant (Figure 5). NOx however, is mostly a
   manmade pollutant and research has shown that NOx emitted by human activities is the main
   driver of ozone formation in the Southeast.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 6 of 13




                                     Figure 5: 2014 Florida emissions of VOCs and NOx by source.

                                          2014 Florida Ozone Precursor Pollutant Emissions
                         2,000,000
                         1,800,000
                         1,600,000
                         1,400,000
      Emissions (tons)




                         1,200,000
                         1,000,000
                          800,000
                          600,000
                          400,000
                          200,000
                                0
                                       Natural VOCs     Manmade VOCs        Natural NOx       Manmade NOx


   To reduce ozone levels, emissions of the precursor pollutants must be reduced. Since VOCs are
   mostly from natural sources, reduction efforts have been focused on NOx emissions. These efforts
   have produced significant reductions as can be seen in Figure 6. On-road sources are emissions
   from cars and trucks on the highways and they represent the greatest portion of manmade NOx
   emissions. Federal vehicle emissions standards have led to significant reductions in emissions from
   this source category. Industrial facilities are the second largest source of NOx emissions. These
   sources, including power plants and manufacturing facilities, have also significantly reduced
   emissions due to a variety of state and federal rules. Other sources of NOx include construction
   equipment, planes, trains and ships, asphalt paving and residential heating.
   While less important to ozone formation in Florida, manmade VOC emissions have also been
   decreasing (Figure 7). VOCs are emitted mostly by mobile sources such as cars, trucks, planes,
   trains, and ships. The long-term downward trend is due to a variety of federal and state emissions
   and manufacturing standards. Industrial sources are not a significant source by comparison.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 7 of 13




                                               Figure 6: Florida NOx emissions by source category.

                                                  Florida Nitrogen Oxides Emissions 2002-2014
                               700,000

                               600,000
      Nitrogen Oxides (tons)




                               500,000

                               400,000

                               300,000

                               200,000

                               100,000

                                     0



                                             Other Sources        Industrial Sources       On-Road Sources


                                              Figure 7: Florida VOC emissions by source category.

                                         Florida Volatile Organic Compounds Emissions 2002-2014
                               300,000


                               250,000
     VOC Emissions (tons)




                               200,000


                               150,000


                               100,000


                                50,000


                                    0



                                                Other Sources      Industrial Sources    On-Road Sources
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 8 of 13




   What is Particulate Matter?
   Particulate matter (PM) is a mixture of solid particles and liquid droplets found in the air that are
   small enough to be inhaled deep into the lungs. The particles are grouped into two categories based
   on their size. The larger particles are called PM10 and they generally have a diameter of 10
   micrometers or smaller. The smaller particles are called PM2.5 or fine particles, and have a diameter
   of 2.5 micrometers or less. The illustration in Figure 8 provides some perspective on the relative
   sizes of these particles.
   There are many sources of PM. Most of the particles are formed in the atmosphere as the result of
   complex chemical reactions involving the precursor pollutants nitrogen oxides (NOx) and sulfur
   dioxide (SO2). These pollutants are mostly manmade and are emitted by industrial sources and
   mobile sources. PM can also be directly emitted from these sources. High levels of PM are
   typically found in smoke emitted by wildfires and other fires. A few times each year, Florida and
   the Caribbean receive some dust blown across the Atlantic Ocean from the Saharan Desert that
   contains both PM2.5 and PM10. Saharan dust crossing the Atlantic has been documented for
   centuries. These dust clouds do not typically increase the PM to unhealthy levels, but they do
   enhance the colors of sunrises and sunsets. PM2.5 is also the main cause of reduced visibility and
   haze in many parts of thecountry.
                 Figure 8: Illustration of the relative sizes of PM10 and PM2.5 particles.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 9 of 13




   How is Particulate Matter Measured and Reported?
   PM10 is monitored at 23 sites statewide and PM2.5 at 24 sites (Figure 9). Many of these monitors
   utilize the traditional PM measurement method involving the use of a physical filter. This method
   is very manpower intensive and involves physically replacing the filter and weighing the collected
   PM every 24 hours. As newer systems using various automated electronic systems to produce not
   one reading per day, but one per hour are becoming more reliable and accurate, they are beginning
   to replace the older filter-based systems. There are also many non-regulatory PM monitors in
   Florida that provide real-time monitoring of PM to alert the public of rapidly changing levels due
   to events such as fires.
   Regulatory PM data and the real-time, hourly PM data are available on DEP’s Office of Air
   Monitoring website. A variety of other resources including summary reports are also available on
   the website. Additionally, this information along with local air quality forecasts and PM data from
   monitors across the country can be found on EPA’s AirNow website. The next day’s air quality
   forecast is available for 22 cities across Florida.
                         Figure 9: Florida PM2.5 monitors and design values.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 10 of 13




    How Do Florida’s Particulate Matter Levels Compare to the Standard?
    EPA also sets NAAQS for both PM10 and PM2.5. There are two standards for PM2.5, an annual
    average standard set at 12.0 micrograms per cubic meter (µg/m3) and a 24-hour average standard
    set at 35 µg/m3. Compliance with the annual standard is based on the 3-year average of the annual
    average concentration. Compliance with the 24-hour standard is based on the 3-year average of
    the annual eighth-high concentrations. These design values are calculated for every monitor in the
    State and compared to the standard. As can be seen in Figure 9, every monitor in the state meets
    both standards.
    PM10 has a 24-hour average standard of 150 µg/m3. Compliance with this standard is based on the
    number of exceedances of the standard. The standard is not to be exceeded more than once per
    year on average over three years. All of Florida is designated as attaining the PM10 standard.

    What Are Florida’s Particulate Matter Level Trends?
    PM2.5 and PM10 levels are gradually decreasing across the State. Figure 10 shows that since
    monitoring began for PM2.5 in 2001, design values for both the annual and 24-hour standards
    have decreased. Even though EPA has lowered both standards since they were introduced,
    Florida has never had a monitor with a design value exceeding either standard. The trend in PM10
    levels is shown in Figure 11. As can be seen, the levels of PM10 in Florida are well below the
    standard, averaging less than 30% of the standard.
                                              Figure 10: Florida monitored PM2.5 design values.

                                             Florida Monitored PM2.5 Design Values 2001-2016
                                    75
      PM2.5 Concentration (µg/m3)




                                    60

                                    45

                                    30

                                    15

                                     0




                                         24-Hr PM2.5 NAAQS                        Annual PM2.5 NAAQS
                                         Average 24-Hr Design Value               Average Annual Design Value
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 11 of 13




                                            Figure 11: Florida monitored PM10 levels.

                                        Florida Monitored PM10 Design Values 2001-2016
                                  175
     PM10 Concentration (µg/m3)




                                  150

                                  125

                                  100

                                  75

                                  50

                                  25

                                    0



                                        Average PM10 Design Value              PM10 24-hr NAAQS


    In addition to the decreasing design values, the total number of exceedances of the 24-hour
    standard (days when the average level is above 35 µg/m3) has been declining as well (Figure
    12). The numbers can fluctuate from year-to-year based on the number of monitors there were in
    each year and if there were any major wildfires. Wildfires have historically been the most
    common cause of PM2.5 exceedances in Florida and years with many fires often have a
    correspondingly large number of exceedances. For example, the Bugaboo fire, the largest
    wildfire in the history of both Georgia and Florida, caused the spike seen in the 2007 data. Only
    three of the 46 exceedances during 2007 were not associated with the Bugaboo wildfire. The
    others were associated with the 4,630 wildfires supported by a significant drought. Except for
    wildfire impacts, the typical PM2.5 levels in Florida easily meet the standards. There was only
    one exceedance per year of the 24-hour standard in both 2015 and 2016. Florida has never had a
    monitored violation of the annual standard.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 12 of 13




                        Figure 12: Annual number of monitored PM2.5 levels above the current PM2.5 standard.

                                        Exceedances of the 35 µg/m3 24-Hour PM2.5 Standard
                               50
                               45
                               40
       Number of Exceedances




                               35
                               30
                               25
                               20
                               15
                               10
                               5
                               0




    What Are Florida’s Particulate Matter Precursor Trends?
    Most PM2.5 is formed in the atmosphere from chemical reactions involving the precursor
    pollutants. The most common reactions involve SO2 and NOx gases combining with sea salt or
    ammonia to form small particles called sulfates and nitrates. Sulfates and nitrates fall into the PM2.5
    category and are responsible for most of the reduced visibility seen in rural areas across thecountry.
    Because NOx is a precursor pollutant for both ozone and PM, the downward trends in NOx
    emissions were discussed earlier and shown in Figure 6. SO2 emissions have decreased even more
    than NOx emissions. Figure 13 shows that SO2 emissions from sources other than industrial
    facilities have decreased to near zero. Emissions from industrial sources have decreased nearly
    75% in the past decade. These precursor pollutant emissions have driven the significant reduction
    in PM2.5 design values seen across Florida.
Case 9:19-cv-80730-RS Document 153-1 Entered on FLSD Docket 11/25/2020 Page 13 of 13




                                                     Figure 13: Florida SO2 emissions by source category.

                                                         Florida Sulfur Dioxide Emissions 2002-2014
                                          600,000
       Sulfur Dioxides Emissions (tons)




                                          500,000

                                          400,000

                                          300,000

                                          200,000

                                          100,000

                                               0



                                                    Other Sources        Industrial Sources      On-Road Sources


    Conclusions
    The trends in ozone and particulate matter in Florida show less and less pollution over time.
    Florida’s air quality is among the best in the nation and as the state’s air quality continues to
    improve, it will remain so.
